[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                        ________________________
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 97-4681                      10/29/98
                          Non-Argument Calendar             THOMAS K. KAHN
                        ________________________                 CLERK


                      D.C. Docket No. 96-1800-CV-JAL



JESSIE WILCOX,

                                                        Petitioner-Appellant,

     versus


FLORIDA DEPARTMENT OF CORRECTIONS,
Harry K. Singletary, Jr., Secretary,

                                                        Respondents-Appellees.

                       __________________________

              Appeal from the United States District Court for the
                         Southern District of Florida
                        _________________________
                             (October 29, 1998)


Before ANDERSON, DUBINA and HULL, Circuit Judges.
PER CURIAM:
      Jessie Wilcox, a state prisoner, appeals the dismissal of his § 2254 petition

for a writ of habeas corpus as time-barred under the AEDPA’s one-year provision

in 28 U.S.C. § 2244(d). After review, we reverse and remand for further

proceedings.

      On June 24, 1996, Wilcox filed his petition for a writ of habeas corpus in

federal court pursuant to 28 U.S.C. § 2254. The Anti-Terrorism and Effective

Death Penalty Act of 1996 (the "AEDPA"), effective on April 24, 1996, governs

Wilcox’s petition. 28 U.S.C. § 2241 et seq.1

      The AEDPA added a new subsection (d) to 28 U.S.C. § 2244, providing that

a one-year time bar applies to a state prisoner’s § 2254 petition.2 It also amended


      1
          Pub. L. No. 104-132, 110 Stat. 1214 (codified as amended at 28 U.S.C. § 2241 et seq.).
      2
          Section 2244(d), applicable to state prisoners’ § 2254 petitions, provides:

      (d)(1) A 1-year period of limitation shall apply to an application for a writ of
      habeas corpus by a person in custody pursuant to the judgment of a State court.
      The limitation period shall run from the latest of--
         (A) the date on which the judgment became final by the conclusion of direct
      review or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State
      action in violation of the Constitution or laws of the United States is removed, if
      the applicant was prevented from filing by such State action;
        (C) the date on which the constitutional right asserted was initially recognized
      by the Supreme Court, if the right has been newly recognized by the Supreme
      Court and made retroactively applicable to cases on collateral review; or
        (D) the date on which the factual predicate of the claim or claims presented
      could have been discovered through the exercise of due diligence.
       (2) The time during which a properly filed application for State post-conviction

                                                  2
§ 2255 to apply a similar one-year limitation to federal prisoners’ § 2255 petitions.

28 U.S.C. § 2255.3 Neither § 2244(d) nor § 2255 directly addresses how the one-

year deadline applies to prisoners convicted long before the AEDPA–whether the

one-year limitation applies from the effective date of the AEDPA, or whether it

applies retroactively from the date of conviction, which in some cases would mean

the AEDPA’s one-year deadline expired long before the AEDPA’s effective date.

       Adopting in full the reasoning and recommendation of the magistrate judge’s

report, the district court dismissed Wilcox’s petition as time-barred under §

2244(d). Although Wilcox filed his petition two months after the AEDPA’s



       or other collateral review with respect to the pertinent judgment or claim is
       pending shall not be counted toward any period of limitation under this
       subsection.

§ 2244(d).
       3
           28 U.S.C. § 2255 provides in relevant part:

         A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of--
         (1) the date on which the judgment of conviction becomes final;
         (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United States
       is removed, if the movant was prevented from making a motion by such
       governmental action;
         (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or
         (4) the date on which the facts supporting the claim or claims presented could
       have been discovered through the exercise of due diligence.

§ 2255.

                                                  3
effective date, the magistrate judge specifically concluded that Wilcox’s petition

was barred under § 2244(d)(1)(A) because it was not filed within one year of July

2, 1992, the date on which the mandate issued and the state court’s judgment

became final after Wilcox’s direct appeal of his state conviction and sentencing.

       On appeal, Wilcox asserts that the magistrate judge erred by retroactively

applying the AEDPA’s one-year provision in § 2244(d) and requiring Wilcox to file

his petition within one year after the date his pre-AEDPA conviction became final,

even though the AEDPA was not enacted until over five years after that conviction

became final. Wilcox asserts that he properly filed his petition within a reasonable

time–here two months–after the effective date of the AEDPA’s imposition of this

new one-year requirement.

       After review,4 we agree that the district court erred in dismissing Wilcox’s

petition as untimely. When the district court entered its order, this Court had not

yet addressed the retroactive application of the one-year time bar in 28 U.S.C.

  § 2244(d) to petitions of prisoners, like Wilcox, whose convictions became final

long prior to the effective date of the AEDPA. However, while Wilcox’s appeal

was pending, this Court addressed this issue in Goodman v. United States, 151 F.3d

1335 (11th Cir. 1998).     In Goodman, this Court determined that federal prisoners

       4
        We review de novo the magistrate judge’s conclusions of law as adopted by the district
court. Cumbie v. Singletary, 991 F.2d 715, 719 (11th Cir. 1993).

                                               4
whose convictions became final before the AEDPA’s effective date of April 24,

1996, “must be given a reasonable time after the enactment of § 105’s one-year

‘period of limitation’ to file their § 2255 motions, and, under these circumstances, a

reasonable period is until April 23, 1997–one year from the date of enactment of §

105 of the AEDPA.” Id. at 1337. Goodman also cited with approval the Ninth

Circuit’s holding that the one-year period of limitation included in the AEDPA

amendment to 28 U.S.C. § 2244 “d[oes] not begin to run against any state prisoner

prior to the statute’s date of enactment.” Goodman, 151 F.3d at 1337 (citing

Calderon v. United States District Court for the Central District of California, 128

F.3d 1283, 1287 (9th Cir. 1997), cert. denied, 118 S. Ct. 1389 (1998)). This Court

declared that to hold otherwise and bar this prisoner group from filing habeas

corpus petitions “would be unfair and impermissibly retroactive.” Id.

       Although involving a § 2255 petition, Goodman noted the similarity of the

statute of limitations provisions that apply to petitions filed under §§ 2254 and

2255. See id. at 1336 n.2.5 We find the holding of Goodman should extend to §

2254 petitions and that Wilcox’s petition was timely filed for purposes of the


       5
          Indeed, this Court cited cases decided under § 2244(d), the statute of limitations
provision that applies to petitions filed under § 2254, as support for its holding that prisoners
must be given one year from the effective date of the AEDPA in which to file their petitions for
habeas corpus. Id. at 1337 (citing Lindh v. Murphy, 96 F.3d 856, 866 (7th Cir. 1996), rev’d on
other grounds, 521 U.S. 320 (1997); Calderon v. United States District Court for the Central
District of California, 128 F.3d 1283, 1287 (9th Cir. 1997), cert. denied, 118 S. Ct. 1389 (1998)).

                                                 5
AEDPA because it was filed within a reasonable time–within one year from the

AEDPA’s effective date.6

       Wilson also asserts that he has exhausted the state remedies available to him

and that he should succeed on the merits of his involuntary confession claim.

Because the other issues raised by Wilcox in this appeal were not relied on by

either the magistrate judge or the district court as a basis for dismissal, we decline

to reach those issues for the first time on appeal and remand for the district court to

consider them first.7

       In conclusion, we reverse the district court's order dismissing Wilcox's

petition as time-barred under the AEDPA and remand this case to the district court

for further proceedings.

       REVERSED and REMANDED.




       6
          In addition, like the Goodman Court, we note that “[n]othing we decide today limits or
affects the power of district courts under Rule 9(a) to dismiss petitions for collateral relief on
account of unreasonable and prejudicial delay.” Goodman, 151 F.3d at 1338 n.4.
       7
          Some issues presented are: whether Wilcox’s presentation of his involuntary confession
claim as a basis for his ineffective assistance of counsel claim would or would not be sufficient
to satisfy the exhaustion requirement in light of Snowden v. Singletary, 135 F.3d 732 (11th Cir.
1998), decided while this appeal was pending; whether Wilcox’s petition is or is not barred
under Florida rules of procedure, and if the petition is barred, whether an exception to the bar
does or does not remain available; and whether Wilcox’s petition may or may not be dismissed
under 28 U.S.C. § 2254(b)(2), which allows a district court to deny a habeas corpus petition on
the merits, even if the petitioner has not exhausted all available state remedies.

                                                6